240 F.2d 33
RADIO ATLANTA, Incorporated, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Dorsey Eugene Newman, Intervenor.
No. 13191.
United States Court of Appeals District of Columbia Circuit.
Argued December 7, 1956.
Decided December 27, 1956.

Mr. Vernon L. Wilkinson, Washington, D. C., with whom Mr. James A. McKenna, Jr., Washington, D. C., was on the brief, for appellant.
Mr. Richard A. Solomon, Assistant General Counsel, Federal Communications Commission, with whom Mr. Warren E. Baker, General Counsel, Federal Communications Commission, was on the brief, for appellee. Mr. Daniel R. Ohlbaum, Counsel, Federal Communications Commission, also entered an appearance for appellee.
Mr. Abe L. Stein, Washington, D. C., entered an appearance for intervenor Dorsey Eugene Newman.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This appeal is from the Federal Communications Commission's decision of January 1956, granting intervenor's application for a broadcasting license in Hartselle, Alabama, and denying appellant's mutually exclusive application to increase the power of Station WERD, in Atlanta, Georgia, from 1,000 to 10,000 watts. We think the record supports the Commission's action.


2
Affirmed.